Citation Nr: 9911918	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for right knee 
internal derangement with degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection of 
right knee internal derangement with degenerative joint 
disease, and assigned a 10 percent rating, and granted 
service connection of PTSD, and assigned a 10 percent rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The record presents an approximate balance of positive 
and negative evidence as to whether, due to his service-
connected PTSD, the veteran has occupational and social 
impairment with intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily with routine self care), due to such symptoms 
as anxiety, suspiciousness, chronic sleep impairment and mild 
memory loss; difficulty understanding complex tasks; 
difficulty establishing social relationships; and 
circumstantial speech.



3.  Right knee internal derangement with degenerative joint 
disease is manifested by complaints of pain, range of motion 
of 10 to 130 degrees, muscle strength of 5/5, and no more 
than slight laxity of the anterior cruciate ligament.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the Board 
holds that the criteria for a disability rating of 30 percent 
for PTSD have been met.  38 U.S.C.A. § 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, 4.132, Diagnostic 
Code 9411 (1998).

2.  A rating in excess of 10 percent, for right knee internal 
derangement with degenerative joint disease, based on 
recurrent subluxation or lateral instability, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.71a, Diagnostic Code 5257 (1998).

3.  A separate rating of 10 percent, and no more, for right 
knee internal derangement with degenerative joint disease, 
based on findings of arthritis and limitation of motion, is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran sustained a 
right knee injury in service, and underwent arthrotomy and 
total medial meniscectomy.  The veteran's DD Form 214, Armed 
Forces of the United States Report of Transfer or Discharge, 
reflects that he received numerous awards and decorations, 
including the Combat Action Ribbon.

The veteran filed a claim for service connection of a 
disability of the right knee and legs in June 1971; however, 
the claim was denied due to the veteran's failure to report 
for a scheduled VA examination.

In December 1996, the veteran filed a claim for service 
connection of PTSD and bad knees.  He cited treatment for the 
right knee in service.  He did not cite any other treatment.

At VA orthopedic examination in February 1997, the veteran 
complained of bilateral knee pain, worse near the end of the 
day, and instability.  He reported no locking.  He reported 
swelling of the right knee and said he had been wearing a 
brace for three to four years.  He worked as a pyrotechnician 
and said he used a cane to get around.  On examination, he 
had no swelling.  He had positive anterior drawer test on the 
right (laxity of the anterior cruciate ligament) and some 
discomfort with movement of the right patella.  He had no 
other ligament laxity, and his gait was normal.  Range of 
motion on the right was zero to 135 degrees, passive, and 
zero to 100, active, and, on the left, zero to 135, both 
passive and active.  X-rays were reportedly not available.  
Diagnosis was right degenerative knee joint disease with 
laxity of the right anterior cruciate ligament.

The Minnesota Multiphasic Personality Inventory was 
administered in February 1997.  It was concluded that the 
results reflected the pattern of behavior often displayed by 
individuals with PTSD.  The profile interpretation included 
findings of difficulty becoming emotionally involved with 
others, difficulty evaluating social situations, inability to 
handle or express anger, severe depression, and anxiety.

At psychiatric examination in February 1997, the veteran 
reported a history of alcohol and drug abuse until about 
1980, when his son was born.  At that time, he had obtained 
his current job with a movie studio.  He was a carpenter/prop 
maker for 10 years and then a special effects worker.  He 
reported he was arrested for assault in 1990.  He said he 
smoked marijuana daily to avoid getting into fights.  He 
reported he tried to control himself and "shut down" when 
he felt angry.  He said that being uncommunicative was bad 
for his personal relationships.  He said he was seeking 
compensation as he was required to do so as part of a VA 
mortgage application.  He had had no psychiatric treatment.  
He took Valium several times per week for insomnia, and 
Tylenol #4 about once per month for knee pain.  

The examiner reported the veteran reported multiple PTSD 
symptoms in addition to the rage episodes already described.  
He had poor sleep.  He had had nightmares for years, but they 
had gotten better and he had not had one in a couple of 
years.  He was startled by loud noises, but would no longer 
dive for cover.  Stimuli such as the sound of a helicopter 
would give him vivid memories of combat.  He avoided crowds 
due to a fear that he would lose his temper.  He said he felt 
sad and depressed due to the constant strain he experienced 
keeping a lid on his behavior.  He said he cried frequently.  
He sometimes heard someone calling his name.  The examiner 
reported there was no other evidence of hallucinations and no 
ideas of reference or delusions.  He was not homicidal or 
suicidal.  He enjoyed some activities with his son, including 
bicycle riding.  

On mental status examination, the veteran was tearful during 
parts of the examination, especially the discussions relating 
to service, at which time he also became agitated and had 
trouble speaking.  His mood was depressed.  His affect was 
appropriate to content and also depressed.  Thought processes 
were logical, with no evidence of psychosis.  The examiner 
reported the veteran's primary problems had been 
vulnerability to rage as well as depression and substance 
abuse.  Diagnoses were PTSD, major depressive disorder, and 
cannabis dependence.  The Global Assessment of Functioning 
(GAF) score was 58.  

Certain service personnel records were received in March 
1997.

As previously mentioned, a rating decision in April 1997 
granted service connection for right knee internal 
derangement with degenerative joint disease, and assigned a 
10 percent rating.  The rating was assigned per 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257.  The rating decision also 
granted service connection for PTSD, and assigned a 10 
percent rating.  The latter rating was assigned per 38 C.F.R. 
§ 4.130, DC 9411.

In statements submitted with his notice of disagreement in 
May 1997, and in his VA Form 9 of June 1997, the veteran made 
additional arguments in support of his claims for higher 
ratings, including reporting additional symptoms of the 
service-connected disorders.

Further VA examinations were conducted in August 1997.  At 
clinical psychiatric examination, the veteran reported that 
he and his girlfriend had broken up in June 1997.  He said 
that she could not tolerate his temper outbursts and his 
withdrawal to try to calm himself and manage his feelings 
when upset, and that, since then, he had been more depressed 
and had had crying episodes daily.  He also reported that, 
since the last VA examinations in February 1997, his 
employment situation had worsened.  He said he had been 
called to work at the studios only four days in the past 
eight months.  He felt this was due to his knee disability 
and due to people's fear he might be dangerous; he said he 
was involved in a well-publicized altercation with an off-
duty police officer in 1992.  He also reported increased 
sadness and anger about Vietnam.  He reported continued use 
of marijuana to calm himself.  He said he did not think he 
could deal with another relationship with a woman and was 
spending day after day at home, alone and pacing.  

On mental status examination, the veteran was more depressed 
in mood and tearful in affect than when seen in February 1997 
(the present examiner had also seen the veteran then), and 
was otherwise the same.  The examiner reported that the 
primary diagnosis was PTSD, that the previously described 
symptoms of flashbacks, nightmares, poor sleep, and rage were 
attributable to PTSD, and that past and current substance 
abuse were due to PTSD.  The examiner further reported that 
depression was directly due to PTSD and was also indirectly a 
response to negative life circumstances that were themselves 
the direct result of PTSD, in many cases, the result of rage.  
Diagnosis was Axis I - PTSD with depression secondary to PTSD 
and cannabis dependence secondary to PTSD; Axis II - None; 
Axis III - Injured right knee; Axis IV - Psychosocial 
problems: unemployment, inadequate finances, relationship 
problems; Axis V - GAF of 50, as ascertained by his inability 
to keep a job and impairments in relations with women. 

An August 1997 Minnesota Multiphasic Personality Inventory 
was reported to be invalid, as the veteran had endorsed an 
unlikely collection of very deviant items.

At orthopedic examination in August 1997, the veteran 
reported pain in the right knee with activity, relieved by 
medication, shakiness and popping, occasional stiffness and 
minimal swelling.  He reported that he walked with a limp and 
a cane, and that the disability caused difficulty with 
carpentry work.  On examination, there was no erythema or 
warmth of the skin.  Healed, nontender scars were noted.  
There was no deformity, muscle atrophy, tenderness, or 
swelling.  Gait was normal; he used a cane and knee brace.  
Active and passive range of motion was 10 degrees of 
extension to 130 degrees of flexion.  Sensation was intact 
and muscle strength was 5/5.  Reflexes were twoplus.  
Diagnosis was right knee concussion from grenade injury many 
years ago, with complaint of pain and good range of motion.  
The examiner suggested magnetic resonance imaging (MRI) for 
further evaluation.  A radiology report dated in September 
1997 reflects an impression of osteoarthritis of both knees 
and possible loose body in the suprapatellar pouch on the 
right.

In a November 1998 statement, the veteran reported treatment 
by a Dr. Monjack since 1984 for a "degenerating knee 
condition."  He reported that Dr. Monjack had found his 
range of motion more limited.  He reported that, at the time 
of VA examination, he was taking Ibuprofen for swelling and 
Codeine for pain and, without the medication, movement was 
much more limited.  He contended he was entitled to a 20 
percent rating.  Regarding PTSD, he stated that he self-
medicated and that his social impairment, work efficiency, 
and periods of ability to function satisfactorily were 
gravely impaired.  He stated that he was severely depressed, 
highly anxious, and suspicious.  He stated that he suffered 
from frequent panic attacks, had great trouble sleeping, and 
that his memory was failing.  He contended that, according to 
the guidelines in the General Rating Formula for Mental 
Disorders, he was entitled to a 30 percent rating.  Finally, 
he reported he was attaching a statement of a 
friend/employer, in support of his claim; however, no such 
statement appears in the claims file.

The veteran testified at a personal hearing before the 
undersigned Member of the Board at the RO in February 1999.  
He stated he was not currently receiving any treatment for 
PTSD or a right knee disorder.  He said he had nightmares two 
to three times a week and flashbacks all the time.  He said 
he sometimes dealt with explosives at work and, when hearing 
noises, shook until he established the cause.  He said he was 
depressed constantly, was unable to be around crowds, and had 
"maybe one" close friend.  He said he was easily agitated 
and his concentration was not very good.  He had last worked 
in January 1999 and his employment ended, he was told, due to 
lack of work.  His work involved pyrotechnics and included 
explosions.  He worked jobs as they came up.  

He stated that he had a general private doctor, whom he saw 
on a somewhat regular basis from 1988 on, but whom he had not 
seen in a year and would no longer be seeing due to a change 
in the doctor's insurance procedures.  The doctor had given 
him the brace, medication for his leg, and medication for his 
sleeping disorder.  The veteran stated that he had requested 
the doctor's records but that they were not in the claims 
file.  He described violent behavior.  

He stated that he took pain medication for his knee.  He 
stated that he currently had pain and that the knee gave out 
a couple of times a month.  He said he wore a brace all the 
time, and had swelling at least once a week.  He said he 
could not squat or stand for a period of time without pain, 
or mow the grass.  He could do minimal exercise, but he 
thought it hindered more than helped.  He had difficulty with 
stairs and uneven ground, and occasionally lost sleep because 
of knee symptoms.  He said the knee had changed significantly 
since service.  The veteran's representative contended the 
veteran was entitled to a separate rating for degenerative 
joint disease of the right knee, per VAOPGCPREC 23-97.  



II.  Analysis

The Board finds the veteran's claims for increased ratings 
for PTSD and a right knee disability are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim for an increased rating is 
generally well grounded.  Arms v. West, 12 Vet.App. 188, 200 
(1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

The Board recognizes that the Court recently held that there 
is a distinction between an original rating and a claim for 
an increased rating.  Thus, the rule espoused in the 
Francisco precedent, above, may not be applicable in the 
present case, because the veteran's claims for service 
connection and disability compensation for PTSD and a knee 
disability have remained in appellate status since he filed a 
notice of disagreement as to the initial decisions on his 
original claim.  Fenderson v. West, 12 Vet.App. 119 (1999).  
Under the Court's holding in the latter case, a veteran may 
assert that his or her condition at the time of the original 
claim was more disabling than it was at a later stage of the 
appeal, and, where the record warrants it, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  Accordingly, our analysis 
of this case takes the Fenderson decision into account.  The 
evidence of record includes the initial VA examinations, 
which took place in February 1997, and all other pertinent 
evidence since the claims were initially filed.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


A.  Increased rating for PTSD

The Board notes that the criteria used to determine the 
extent of disability due to psychiatric disorders were 
amended, effective November 7, 1996.  The record shows that 
the veteran commenced the current claim in December 1996 and, 
therefore, the new criteria for evaluating mental disorders 
were considered and applied by the RO.  

When evaluating a mental disorder under the governing 
criteria, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1998).

The veteran is currently assigned a 10 percent disability 
rating for his PTSD.  38 C.F.R. § 4.130 provides, in 
pertinent part, in the General Rating Formula for Mental 
Disorders, for the following percentage ratings:   

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . 30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication . . . 
. . . . . . . . . . . . . . . . . . . . 
10

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Where it is not possible to separate the effects of service-
connected PTSD from other, non-service-connected mental 
disorders for rating purposes, it may be appropriate to 
consider the doctrine of reasonable doubt and attribute the 
observed symptoms to the service-connected disorder.  See 
Mittleider v. West, 11 Vet.App. 181, 182 (1998) (per curiam 
order).  Here, it appears that the VA examiner, in August 
1997, attempted to reconcile various psychiatric diagnoses 
and provide a specific opinion as to the degree of disability 
attributable solely to PTSD.  The examiner reported that the 
primary diagnosis was PTSD and that depression and cannabis 
dependence were secondary thereto.  He also reported that any 
rage the veteran manifested was due to PTSD and resulted in 
negative life circumstances.  While he reported a GAF score 
of 50 and noted an inability to keep a job, we note that the 
veteran, at his hearing in February 1999, reported that he 
had worked in January 1999, and would continue to work as 
jobs came up.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the unique facts of this case warrant 
the application of the reasonable doubt doctrine.  Granting 
the veteran every benefit of the doubt, the Board finds that 
a rating in excess of 10 percent is warranted for PTSD.

Based upon the foregoing, we conclude that the evidence is in 
approximate equipoise as to whether the veteran's PTSD is 
manifested by occupational and social impairment with 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine self care), due to such symptoms as anxiety, 
suspiciousness, chronic sleep impairment and mild memory 
loss; difficulty understanding complex tasks; difficulty 
establishing social relationships; and circumstantial speech.  
Although the specific clinical findings reported with respect 
to the veteran in the examinations of record do not entirely 
comport with the requirements for the next higher rating, the 
Board concludes, applying the reasonable-doubt/benefit-of-
the-doubt doctrine, that the veteran's disability picture 
more nearly approximates those criteria warranting a 30 
percent rating.

The Board thus agrees with the veteran that a 30 percent 
evaluation is appropriate at this time.  We find that the 
next higher rating, 50 percent, is not warranted, both 
because our grant of a 30 percent rating is based upon the 
benefit of the doubt and not upon a finding that all the 
criteria for that rating have been met, and because the 
record does not contain evidence of flattened affect, panic 
attacks more than once a week, impairment of short term 
memory, impaired judgment, or impaired abstract thinking. 


B.  Increased rating for right knee internal derangement
with degenerative joint disease

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordina-tion, impaired ability to execute skilled 
movements smoothly; (f) Pain on move-ment, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. . . .  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, supra, 
the Court held that diagnostic codes that provide a rating 
solely on the basis of loss of range of motion must be 
considered with 38 C.F.R. §§ 4.40, 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.  However, in Johnson v. Brown, 9 Vet.App. 7 (1996), 
the Court noted that, since Diagnostic Code 5257 (impairment 
of the knee) was not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  

The VA General Counsel has issued an opinion concluding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257, and that evaluation of knee dysfunction under both of 
those codes does not amount to pyramiding under 38 C.F.R. 
§ 4.14.  However, it was noted that a separate rating must be 
based on additional disability.  Where a knee disorder is 
already rated under DC 5257, the veteran must also exhibit 
limitation of motion under DC's 5260 or 5261 in order to 
obtain the separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of these codes, there is no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97 (July 1, 1997).  However, in a later opinion, the 
General Counsel noted that, even if the claimant technically 
has full range of motion but motion is inhibited by pain, a 
compensable rating for arthritis under DC 5003 and section 
4.59 would be available. VAOPGCPREC 9-98 (Aug. 14, 1998).

The rating decisions in the claims file reflect that the 
veteran's disability has been evaluated under the provisions 
of DC 5257 of VA's Schedule for Rating Disabilities, at 38 
C.F.R. § 4.71a.  DC 5257 pertains to "other impairment of 
the knee."  Slight subluxation or lateral instability of the 
knee is assigned a 10 percent disability rating.  Moderate 
subluxation or lateral instability of the knee warrants a 20 
percent disability rating, and severe subluxation or lateral 
instability of the knee warrants a 30 percent disability 
rating.  

Traumatic arthritis is rated as degenerative arthritis.  DC 
5010.  Degenerative arthritis is rated based upon the 
limitation of motion of the specific joint or joints 
involved.  DC 5003.  Full range of motion of the knee is 
measured from 0 degrees to 140 degrees in extension and 
flexion.  38 C.F.R. § 4.71, Plate II.  Where extension is 
limited to 5 degrees or flexion is limited to 60 degrees, a 
noncompen-sable evaluation is assigned.  When extension is 
limited to 10 degrees or flexion is limited to 45 degrees, a 
10 percent rating is for application.  When extension is 
limited to 15 degrees or flexion is limited to 30 degrees, a 
20 percent rating is assigned.  38 C.F.R. § 4.71a, DC's 5260 
and 5261.  

At the VA examination in February 1997, the veteran had 
laxity of the anterior cruciate ligament, extension to zero 
degrees, active flexion to 100 degrees, and passive flexion 
to 135 degrees.  He had discomfort with movement of the 
patella.  Upon VA examination in August 1997, the veteran had 
no muscle atrophy, tenderness, or swelling, and muscle 
strength was 5/5.  However, extension was limited to 10 
degrees.  And, in September 1997, he was diagnosed as having 
osteoarthritis of the knees.

In view of the objective evidence of record, and considering 
the guidance set forth above, we find that the veteran is not 
entitled to more than a 10 percent rating for the laxity of 
his anterior cruciate ligament, under the rating criteria 
provided by DC 5257.  A higher, 20 percent rating, is 
warranted when moderate laxity has been demonstrated.  More 
than slight laxity has clearly not been shown by the 
objective evidence.

However, our analysis as to the veteran's knee disability 
does not end there.  We do find that a separate, additional 
10 percent rating, and no more, is warranted for the right 
knee, on the basis that arthritis has been demonstrated and 
the veteran has been shown to have compensable limitation of 
extension.  Accordingly, we find that the veteran is entitled 
to a separate 10 percent rating, under DC 5003, in addition 
to the 10 percent assigned for the slight laxity of his knee 
under DC 5257. 

C.  Summary

In summary, the Board grants an increased rating for PTSD, to 
30 percent, exercising our discretion under the reasonable 
doubt doctrine; denies an increased rating, above the 
currently assigned 10 percent,  for internal derangement of 
the right knee; and grants a separate rating, of 10 percent, 
for degenerative joint disease of the right knee, based upon 
arthritis and limitation of motion.

We further note that, in view of the Court's holding in 
Fenderson, supra, the Board has considered whether the 
veteran was entitled to a "staged" rating for any of his 
service-connected disabilities, as the Court indicated can be 
done in this type of case.  We find that, as shown by the 
several medical examinations conducted during the pendency of 
this claim, at no time since the veteran filed his claim for 
service connection have his disabilities been more disabling 
than as currently rated under this decision.  



ORDER

An increased rating, to 30 percent, for post-traumatic stress 
disorder, is granted.  An increased rating for right knee 
internal derangement with degenerative joint disease, 
pursuant to DC 5257, is denied.  A separate rating, of 10 
percent, for right knee internal derangement with 
degenerative joint disease, based upon arthritis and 
limitation of motion, is granted.  The increased ratings are 
subject to the laws and regulations controlling the award of 
monetary benefits.  




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals



 

